Citation Nr: 1130655	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-18 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to August 2007.  He also has a verified period of active duty for training (ACDUTRA) from August 2000 to February 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Fargo, North Dakota.  The Veteran testified before the undersigned Veterans Law Judge in June 2011; a transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The competent and credible evidence demonstrates that the Veteran has recurrent tinnitus which manifested during service and has been continuous ever since.

2.  The competent and credible evidence demonstrates that the Veteran's currently diagnosed left knee patellofemoral disease had its onset during active duty service.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  Left knee patellofemoral disease was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  Similarly, the Board will not address any potential prejudice created by the association of additional evidence with the claims file following the January 2010 supplemental statement of the case.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2010).  

Legal Criteria and Analysis

In January 2008, less than six months after he was discharged from active duty service, the Veteran submitted an original application for VA compensation benefits seeking service connection for tinnitus and a left knee disorder.  He asserted throughout this appeal that both conditions first manifested while he was serving on combat duty in Iraq and that the symptoms experienced during service have been continuous since discharge.  As discussed further below, the Board finds the competent and probative evidence supports the Veteran's lay assertions and, as such, service connection will be awarded for both of his claims on appeal.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Tinnitus

As noted above, the Veteran contends that he first experienced ringing in his ears while on active duty in Iraq as a result of exposure to combat-related noise such as improvised explosive devices (IEDs), mortars, truck engines, and weapons fire.  A review of his service treatment records, however, is negative for any reference to tinnitus.  Rather, the Veteran indicated on a July 2007 post-deployment assessment that he neither experienced "ringing of the ears" now or during his deployment in Iraq.  The first mention of tinnitus in the contemporaneous evidence of record is a National Guard Physical Profile dated in November 2007, approximately three months after the Veteran's separation from service, which denotes a limited hearing profile for "tinnitus [sic], [rule out] hearing loss."  

Relevant to the current determination, tinnitus, often described as ringing in the ears, is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, lay evidence is competent and sufficient to establish a diagnosis during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Board acknowledges that the Veteran expressly denied experiencing "ringing of the ears" on his post-deployment assessment.  However, the Veteran is adamant that he does not recall answering this question and that, regardless, he did, in fact, experience ringing in his ears during service that has continued to the present day.  The Board has considered the Veteran's assertions and, for the reasons discussed immediately hereafter, finds his statements regarding in-service tinnitus to be credible.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

First, the Board notes that the Veteran served in combat during his deployment, as evidenced by his receipt of the Combat Action Badge.  Thus, he was likely exposed to a significant amount of loud noise from IEDs, mortars, and weapons during service.  See 38 U.S.C.A. § 1154(b) (West 2002).  Moreover, while he denied experiencing any "ringing of the ears" at the July 2007 post-deployment examination, when asked if he had any questions or concerns about his health, he indicated that he was concerned about his "hearing."  This concern was repeated at an October 2007 VA post-deployment assessment, and while there is no express notation of tinnitus in this examination report, the Board observes that the military gave the Veteran a limited hearing profile for tinnitus in November 2007.  A formal diagnosis was entered into his VA problem list by a primary care physician in January 2008.  

Given the overwhelming contemporaneous evidence of complaints of tinnitus almost immediately following the Veteran's separation from service (and before he filed his claim for compensation), as well as evidence that his main health concern at separation was hearing-related, the Board finds that the one negative piece of evidence (i.e., the subjective denial of "ringing of the ears" coupled with his contemporaneous concern about his hearing) and the Veteran's credible assertions of tinnitus during service are equal weight.  Therefore, the evidence is in equipoise as to whether the Veteran's tinnitus first manifested during active duty service and has been recurrent ever since.  In resolving all doubt in the Veteran's behalf service connection is warranted for this disability.  See 38 C.F.R. § 3.303(b).

Left Knee Disorder

Turning to the Veteran's claimed left knee disorder, the Board notes that, like tinnitus, service treatment records are silent for any specific notation of left knee complaints or injuries.  However, the July 2007 post-deployment assessment does contain a subjective history of "swollen, stiff, or painful joints" and "muscle aches" during service.  And following separation from service, in October 2007, the Veteran complained of bilateral knee pain, left greater than right, at a VA post-deployment examination.  Clinical examination was negative for any restricted motion, but there was noted to be clicking with movement.  When he presented to the primary care clinic in January 2008 to establish care, the physician diagnosed him with "pain in joint involving the lower leg."  

Less than one month following his January 2008 primary care appointment, the Veteran was evaluated by the VA for compensation and pension purposes.  At such time, he recounted a history of bilateral knee pain since approximately midway through his deployment in Iraq.  He indicated that his knees would hurt following a run or after he had been standing all day.  Following a clinical examination of the Veteran, the VA physician diagnosed the Veteran with bilateral patellofemoral disease.  No etiology or date of onset for this disease was provided.  

The Veteran is competent to report that he experienced pain in his left knee during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  Moreover, the Board finds such lay evidence to be credible in light of the two buddy statements submitted in November 2007 from individuals who served with the Veteran in Iraq and recall that he would complain of bilateral knee pain after prolonged standing or use.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  

Thus, the Veteran has presented competent and credible lay evidence that he experienced pain in his knees after prolonged standing or use while serving on active duty.  There is also competent contemporaneous medical evidence that he continued to have such complaints following his release from active duty service.  Finally, when the Veteran was evaluated in February 2008, approximately seven months following service, and presented this same history to a medical professional, his symptoms were adjudged to represent patellofemoral disease.  Under these circumstances, the Board finds that the competent and credible lay and medical evidence establishes that the Veteran's patellofemoral disease of the left knee had its onset during service.  See Jandreau, 492 F.3d at 1377 (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when . . . "lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.").  Since there is nothing to indicate that the Veteran's complaints have not been recurrent since he was discharged from service, service connection is warranted for this disease pursuant to 38 C.F.R. § 3.303(b).  


ORDER

Service connection is granted for tinnitus.

Service connection is granted for left knee patellofemoral disease.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


